DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	Claims 1-20 are pending.

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/3/21 has been entered.
 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
3.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,419,211. Although the claims at issue are not identical, they are not patentably distinct from each other because:	
Claims 1-20 of the current application ‘791 recite similar limitations to that of claims 1-20 of ‘211, such as generating and transmitting set of encryption keys where an encryption key is select from the set of encryption keys by a hash from the hash . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

4.	Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nix [US 2015/0095648] in view of Riedl [US 2009/0161866].
Claim 1:	Nix teach a method comprising: 
generating, by a first node, a first set of encryption keys; [Nix: 0015; include a set of parameters for generating cryptographic keys]
transmitting, by the first node [Nix: 0014; methods and systems for a wireless module and a server to securely communicate in an efficient manner while using the public Internet including a module that has already been deployed or distributed. The module can preferably include a set of cryptographic algorithms that comprise a set of asymmetric/symmetric ciphering algorithms, secure hash algorithms, key pair generation algorithms, a key derivation function, and a random number generator. Another example 0108], the first set of encryption keys [Nix: 0110] and a hash algorithm to a controller to cause the controller [Nix: 0276; module 101 can be distributed to end users and also installed with a monitored unit. A shared secret key 813, parameters 126, and a server address 207 can be recorded in a nonvolatile memory 101w. Parameters may comprise settings for a cryptographic algorithms including (i) key lengths, (ii) algorithms to utilize for key generation or ciphering, (iii) a specific secure hash algorithm to utilize, such as SHA-256 or SHA-3, (iv) an expiration date of the public key, (v) a maximum time value for an expiration time associated with symmetric keys. Thus, encryption keys and hash algorithm are transmitted to a controller of end users per se] **to apply the hash algorithm to select a first encryption key from the first set of encryption keys by a hash from applying the hash algorithm [**as rejected under a secondary reference, discussion below] and transmit the first encryption key to a second node, the first encryption key enabling communication between the first node and the second node; [Nix: 0111; first node and second node can be given the BRI as a device, machine, computer, module, or server per se. Thus, the module could utilize a first set of keys to communicate with a first server and a second set of keys to communicate with a second server. More examples on 0199-0200, 0223-0224, 0227, 0239]
receiving, by the first node, a second encryption key from a second set of encryption keys generated by the second node, the second encryption key enabling the communication between the first node and the second node. [Nix: 0111-0112; e.g. second pair of secondary keys and PKI based encryption and authentication, includes second set of encryption keys from second server to enable communication between two nodes/severs. More examples of first and second nodes (servers) involving encryption keys- 0127]
Nix discloses transmitting the first set of encryption keys [Nix: 0110] and a hash algorithm to a controller to cause the controller [Nix: 0014, 0108, 0276]. However, Nix did not clearly apply a hash algorithm to select an encryption key; in terms of the limitation “to apply the hash algorithm to select  a first encryption key from the first set of encryption keys by a hash from applying the hash algorithm”.
Riedl teach the present invention that allows a form of "Silent Key Encryption" which in this case means that time is used by both parties to simultaneously select or generate the same encryption key from a very large set of pre-stored numbers using only the time and a method known only to the two encrypting parties. No key has to be passed between the parties for any one transaction. Ideally, the method used by both parties to select the key from the set of pre-stored numbers is different in most if not all key selection events by employing different Hashing Algorithms. This provides "cryptographic depth" as the use of the same method each time could potentially simplify the task of any code-breaker [Riedl: 0049]. Riedl further discloses A Message Entry Hashing Algorithm is defined as a mathematical formula that is used to choose the encryption key starting at the point reached in the One-Time Pad at the desired start of the encrypted transaction or some agreed relative time to that [Riedl: 0080]. The combination of the synchronised agreed Start Time, for the encrypted session, and the Message Entry Hashing Algorithm are used to select or generate an encryption key [Riedl: 0081]. Accordingly, Riedl obviously suggest “apply the hash algorithm to select  a first encryption key from the first set of encryption keys by a hash from applying the hash algorithm” by the method used by both parties to select the key from the set of 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Riedl with Nix to teach utility to “apply the hash algorithm to select a first encryption key from the first set of encryption keys by a hash from applying the hash algorithm”, for the reason to provide "cryptographic depth" by employing different hashing algorithms [Riedl: 0049].

Claim 2:  See Nix: 0111; discusses the method of claim 1, further comprising: sending, by the second node, the second encryption key to the first node via the controller.
Claim 3:  See Nix: 0136; discusses the method of claim 1, further comprising: generating, by the first node, the hash algorithm; and transmitting, by the first node, the hash algorithm to the controller.	
Claim 4:  See Nix: 0111-0112; discusses the method of claim 1, wherein the encryption key and the second encryption key form a pairwise key pair.
Claim 5:  See Nix: 0111-0112, 0127; discusses the method of claim 4, further comprising: determining by the first node, each encryption key assigned by the 
Claim 6:  See Nix: 0136; discusses the method of claim 5, wherein the determining performed by the first node is based on the hash algorithm.
Claim 7:  See Nix: 0111-0112, 0127; discusses the method of claim 4, wherein for communications from the first node to the second node, the first node encrypts the communications using the second encryption key generated by the second node.
Claim 8:  See Nix: 0111; discusses the method of claim 4, wherein for communications from the second node to the first node, the second node encrypts the communications using the first encryption key.
Claim 9:  See Nix: 0221, 0251; discusses the method of claim 1, further comprising: notifying, via a notification generated by the controller, the first node if the encryption key is selected for two different nodes.
Claim 10:  See Nix: 0248; discusses the method of claim 9, further comprising: generating, by the first node in response to the notification, another hash algorithm for the controller, or a set of new keys and the another hash algorithm for the controller.
Claim 11:  See Nix: 0261; discusses the method of claim 1, wherein a number of keys in the first set of encryption keys is greater than a number nodes in a network that includes the first node.
Claim 12:	Nix teach a computer network comprising: 
a first node configured to: 
generate a first set of encryption keys, [Nix: 0015; include a set of parameters for generating cryptographic keys]
transmit [Nix: 0014; methods and systems for a wireless module and a server to securely communicate in an efficient manner while using the public Internet including a module that has already been deployed or distributed. The module can preferably include a set of cryptographic algorithms that comprise a set of asymmetric/symmetric ciphering algorithms, secure hash algorithms, key pair generation algorithms, a key derivation function, and a random number generator. Another example 0108] the first set of encryption keys [Nix: 0110] and a hash algorithm to a controller [Nix: 0276; module 101 can be distributed to end users and also installed with a monitored unit. A shared secret key 813, parameters 126, and a server address 207 can be recorded in a nonvolatile memory 101w. Parameters may comprise settings for a cryptographic algorithms including (i) key lengths, (ii) algorithms to utilize for key generation or ciphering, (iii) a specific secure hash algorithm to utilize, such as SHA-256 or SHA-3, (iv) an expiration date of the public key, (v) a maximum time value for an expiration time associated with symmetric keys. Thus, encryption keys and hash algorithm are transmitted to a controller of end users per se] to cause the controller **to apply the hash algorithm to select first encryption key from the first set of encryption keys by a hash from applying the hash algorithm [**as rejected under a secondary reference, discussion below] and transmit the first encryption key to a second node, and [Nix: 0111; first node and second node can be given the BRI as a device, machine, computer, module, or server per se. Thus, the module could utilize a first set of keys to communicate with a first server and a second set of keys to communicate with a second server. More examples on 0199-0200, 0223-0224, 0227] 
receive a second encryption key from a second set of encryption keys generated by the second node, the second encryption key enabling communication between the first node and the second node.  [Nix: 0111-0112; e.g. second pair of secondary keys and PKI based encryption and authentication, includes second set of encryption keys from second server to enable communication between two nodes/severs. More examples of first and second nodes (servers) involving encryption keys- 0127]
Nix discloses transmitting the first set of encryption keys [Nix: 0110] and a hash algorithm to a controller to cause the controller [Nix: 0014, 0108, 0276]. However, Nix did not clearly apply a hash algorithm to select an encryption key; in terms of the limitation “to apply the hash algorithm to select  a first encryption key from the first set of encryption keys by a hash from applying the hash algorithm”.
Riedl teach the present invention that allows a form of "Silent Key Encryption" which in this case means that time is used by both parties to simultaneously select or generate the same encryption key from a very large set of pre-stored numbers using only the time and a method known only to the two encrypting parties. No key has to be passed between the parties for any one transaction. Ideally, the method used by both parties to select the key from the set of pre-stored numbers is different in most if not all key selection events by employing different Hashing Algorithms. This provides "cryptographic depth" as the use of the same method each time could potentially simplify the task of any code-breaker [Riedl: 0049]. Riedl further discloses A Message Entry Hashing Algorithm is defined as a mathematical formula that is used to choose the encryption key starting at the point reached in the One-Time Pad at the desired start of the encrypted transaction or some agreed relative time to that [Riedl: 0080]. The combination of the synchronised agreed Start Time, for the encrypted session, and the Message Entry Hashing Algorithm are used to select or generate an encryption key [Riedl: 0081]. Accordingly, Riedl obviously suggest “apply the hash algorithm to select  a first encryption key from the first set of encryption keys by a hash from applying the hash algorithm” by the method used by both parties to select the key from the set of 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Riedl with Nix to teach utility to “apply the hash algorithm to select a first encryption key from the first set of encryption keys by a hash from applying the hash algorithm”, for the reason to provide "cryptographic depth" by employing different hashing algorithms [Riedl: 0049].
Claim 13:  See Nix: 0111; discusses the computer network of claim 12, wherein the first node is further configured to generate the hash algorithm.
Claim 14:  See Nix: 0136; discusses the computer network of claim 13, wherein the first node is further configured to transmit the hash algorithm to the controller.
Claim 15:  See Nix: 0111-0112; discusses the computer network of claim 12, wherein the first encryption key and the second encryption key form a pairwise key pair.
Claim 16:  See Nix: 0111-0112, 0127; discusses the computer network of claim 15, wherein the first node is further configured to determine each encryption key assigned by the controller to other nodes in the network for communications using pairwise keys of the first set of encryption keys.

Claim 18:  See Nix: 0111-0112, 0127; discusses the computer network of claim 15, wherein for communications from the first node to the second node, the first node is further configured to encrypt the communications using the second encryption key generated by the second node.
Claim 19:  See Nix: 0111; discusses the computer network of claim 15, wherein for communications from the second node to the first node, the second node is further configured to encrypt the communications using the first encryption key assigned to it by the controller.
Claim 20:  See Nix: 0221, 0251; discusses the computer network of claim 12, wherein the controller is further configured to notify the first node if the first encryption key is selected for two different nodes.

Response to Arguments
5.	Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	The arguments are directed towards new limitation in the current amendment of the RCE, 8/3/21. Thus, the arguments are moot as the new limitation is rejected upon a secondary reference, Riedl. 

Riedl teach the present invention that allows a form of "Silent Key Encryption" which in this case means that time is used by both parties to simultaneously select or generate the same encryption key from a very large set of pre-stored numbers using only the time and a method known only to the two encrypting parties. No key has to be passed between the parties for any one transaction. Ideally, the method used by both parties to select the key from the set of pre-stored numbers is different in most if not all key selection events by employing different Hashing Algorithms. This provides "cryptographic depth" as the use of the same method each time could potentially simplify the task of any code-breaker [Riedl: 0049]. Riedl further discloses A Message Entry Hashing Algorithm is defined as a mathematical formula that is used to choose the encryption key starting at the point reached in the One-Time Pad at the desired start of the encrypted transaction or some agreed relative time to that [Riedl: 0080-0081]. Accordingly, Riedl obviously suggest “apply the hash algorithm to select  a first encryption key from the first set of encryption keys by a hash from applying the hash algorithm” by the method used by both parties to select the key from the set of pre-stored numbers is different in most if not all key selection events by employing different Hashing Algorithms [Riedl: 0049] which suggests the ability to select an (first) encryption key [Riedl: 0080] from a set of encryption keys since the method implies from 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEYNNA TRUVAN whose telephone number is (571)272-3851. The examiner can normally be reached Monday-Friday 8:00AM-5:00PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 

LEYNNA T TRUVAN
Examiner
Art Unit 2435



/L.TT/Examiner, Art Unit 2435

/JOSEPH P HIRL/Supervisory Patent Examiner, Art Unit 2435